Exhibit 10.1

 

LIVEXLIVE MEDIA, INC.

9200 Sunset Boulevard, Suite 1201

West Hollywood, California 90069

 

August 5, 2020

  

Mani Brothers 9200 Sunset (DE), LLC

9200 Sunset Boulevard, Suite

West Hollywood, California 90069

Attention: Joseph Mani

  

Re:Premises know as Suite 1201 (the “Premises”) in the Office Building located
as 9200 Sunset Boulevard, West Hollywood, California (the “Building”)

 

Ladies and Gentlemen:

 

This letter agreement (this “Letter Agreement”) sets forth certain binding
agreements regarding the occupancy (the “Occupancy”) by LiveXLive, Corp. (“LXL
Corp”), a subsidiary of LiveXLive Media, Inc. (“LXL Media” and together with
LiveXLive Corp., the “Occupant”) of the Premises, subject to the terms and
conditions of this Letter Agreement.

 

Occupant acknowledges and agrees that the Premises are subject to that certain
office lease dated January 26, 2012 by and between Mani Brothers 9200 Sunset
(DE), LLC (“Landlord”) and Dragon Global Management, LLC, a Delaware limited
liability company ("Tenant"), as amended by First Amendment thereto dated as of
September 29, 2016 (the "Lease"), and that Landlord makes no representation or
warranty to Occupant concerning the status of the Lease.

 

Occupant represents and warrants to Landlord that Occupant took possession of
the Premises by permission from the Tenant, and acknowledges and agrees that
Occupant’s continued possession of the Premises is conditioned upon Tenant (or
any person in control of, or with the power to exercise the rights of, Tenant
with respect to the Lease) not interfering with Occupant’s right of continued
possession of the Premises for the period set forth as the “Occupancy Period”
(as defined below).

 

Occupant acknowledges and agrees that Tenant is in default under the Lease,
including, without limitation, default with respect to the payment of rent and
other amounts due under the Lease, as well as other obligations of Tenant under
the Lease (the “Existing Defaults”) and that during such time as the Lease may
remain in effect, new defaults by Tenant under the Lease may arise (the “Future
Defaults”). Without limiting Landlord’s rights against Tenant in respect of any
Existing Defaults or Future Defaults by Tenant, Landlord will not look to
Occupant to cure any such Existing Defaults or Future Defaults on behalf of
Tenant, and shall look to Occupant only to perform Occupant’s obligations under
this Letter Agreement.

 



 

 

 

Occupant has requested the right to continue its occupancy of the Premises,
subject to the terms and conditions of this Letter Agreement, to but not beyond
December 31, 2020 (the period between April 1, 2020 and December 31, 2020
(inclusive) being the “Occupancy Period”), and Landlord is prepared to accept
Occupant’s continued occupancy of the Premises for the Occupancy Period, and
refrain from initiating an action to terminate Tenant’s rights under the Lease,
the Occupancy or Occupant’s rights hereunder or other action to enforce
Landlord’s right to take possession of the Premises pursuant to the terms of the
Lease for the duration of the Occupancy Period, subject to the terms and
conditions of this Letter Agreement.

 

In order to allow for the Occupancy by Occupant of the Premises for the
Occupancy Period, LXL Corp and Landlord (each, a “Party”, and collectively, the
“Parties”) hereby agree as follows:

 

1.Occupancy Consideration. In consideration of Occupant’s rights to occupy the
Premises for the Occupancy Period, LXL Corp shall pay to Landlord total
consideration of Three Hundred Ninety Five Thousand, One Hundred Four dollars
and 72 cents ($395,104.72) (the “Occupancy Consideration”) payable as follows:

 

(a) Within three (3) business days of the execution by the Parties of this
Letter Agreement, LXL Corp shall cause LXL Media to cause its Transfer Agent to
issue to Landlord Affiliate, MBRG Investors, LLC, which is an accredited
investor (“Holder”), 95,436 shares (the “Shares”) of LXL Media’s unrestricted
common stock, $0.001 par value per share (the “Common Stock”) pursuant to LXL
Media’s registered direct offering offered and to be sold directly to Holder, as
payment in full of the Occupancy Consideration (the “Shares Payment”), as more
fully set forth in Section 1(b) below. The Shares Payment is fully earned as of
the date of Landlord’s execution and delivery of this Letter Agreement,
notwithstanding any termination of Occupant’s right to occupy the Premises prior
to the expiration of the Occupancy Period through a default by Occupant or other
cause outside of Landlord’s control, save and except only if such termination is
directly or indirectly caused by a breach of this Agreement by Landlord or any
default by Landlord of Landlord’s obligations under this Letter Agreement (an
“Occupancy Breach”).

 

(b) The Shares shall be issued pursuant to LXL Media’s currently effective shelf
Registration Statement on Form S-3, which includes the Common Stock registered
thereunder (Registration No. 333-228909) (the “Registration Statement”), which
Registration Statement has been declared effective in accordance with the
Securities Act of 1933, as amended (the “1933 Act”), by the U.S. Securities and
Exchange Commission (the “SEC”), and related prospectus supplement to be filed
LXL Media with the SEC with respect to such issuance of the Shares to Holder.
Holder agrees to be named in such prospectus supplement and any other filings by
LXL Media with the SEC as deemed required by LXL Media or its counsel, and may
be deemed an underwriter with respect to the Shares. Upon the full execution of
this Letter Agreement by the parties, LXL Corp shall cause LXL Media to
promptly, but in any event, within three (3) business days, provide its
irrevocable instructions to VStock Transfer, LLC, its transfer agent (the
“Transfer Agent”) to issue the Shares in book-entry form or credit the Shares to
the applicable balance accounts at DTC, registered in the name of Holder, as
requested by Landlord (the “TA Instructions”). LXL Corp represents and warrants
that no instruction other than the TA Instructions referred to in this Section
will be given by LXL Media to the Transfer Agent with respect to the Shares, and
that the Shares shall otherwise be freely transferable on the books and records
of LXL Media, as applicable, to the extent provided in this Letter Agreement.
LXL Corp shall cause LXL Media’s counsel to issue the legal opinion required by
the Transfer Agent in connection with the issuance of the Shares to Holder as
required herein. Any fees with respect to the Transfer Agent or counsel to LXL
Media associated with such issuance shall be borne by LXL Corp. Certificates and
any other instruments evidencing the Shares shall not bear any restrictive or
other legend or restrictions. LXL Media shall file a copy of this Agreement as
an exhibit to its Current Report on Form 8-K disclosing the material terms of
this Agreement, to be filed with the SEC promptly after the date of this
Agreement.

 



2

 

 

2.Covenants of Occupant.

 

(a)LXL Corp hereby agrees that Occupant:

 

(i)shall occupy the Premises solely for office uses in the conduct of Occupant’s
business in its ordinary course as conducted prior to the date hereof;

 

(ii)Shall not make any alterations to the Premises (other than installing new
and/or different furnishings and art), and shall use reasonable due care in the
use of the existing furnishings and fixtures located in the Premises;

 

(iii)shall be required to pay any repairs or other costs arising from any
activities of Occupant in the Premises, including without limitation any damages
caused by Occupant to the Premises during the Occupancy Period.

 

(iv)shall maintain (x) Commercial General Liability Insurance covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Occupant's operations, for limits
of liability not less than:

 

  Bodily Injury and $1,000,000 each occurrence   Property Damage Liability
$2,000,000 annual aggregate         Personal Injury Liability $1,000,000 each
occurrence     $2,000,000 annual aggregate

 

and (y) physical damage insurance covering all office furniture and furnishings
and improvements in the Premises written on an "all risks" of physical loss or
damage basis, for the full replacement cost value (subject to reasonable
deductible amounts) in the amount of $___________________ and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage and earthquake sprinkler leakage, bursting or
stoppage of pipes, and explosion

 

(v)Except for Landlord’s (or Landlord’s agents’) negligence or willful
misconduct, Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever.

 



3

 

 

(b)Occupant acknowledges that Tenant’s right to occupy the Premises terminates
at the end of the Occupancy Period. On or before December 31, 2020, Occupant
shall quit and surrender possession of the Premises to Landlord in as good order
and condition as when Occupant took possession, ordinary wear and tear excepted.
Upon such expiration or termination, LXL Corp shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Occupant or installed or placed by Occupant at its expense in
the Premises, and such similar articles of any other persons claiming under
Occupant, as Landlord may, in its sole discretion, require to be removed. LXL
Corp shall repair at its own expense all damage to the Premises and Building
resulting from such removal. Any property of Occupant not removed by Occupant
upon the expiration of the Occupancy Period (or within forty-eight (48) busines
hours after a termination by reason of Occupant's default) shall be considered
abandoned. Landlord may remove any or all of such items and dispose of the same
in any manner or store the same in a public warehouse or elsewhere for the
account and at the expense and risk of Occupant. If LXL Corp shall fail to pay
the cost of storing any such property after it has been stored for a period of
thirty (30) days or more, Landlord may sell any or all of such property at
public or private sale, in such manner and at such times and places as Landlord,
in its sole discretion, may deem proper, without notice to or demand upon
Occupant, for the payment of all or any part of such charges or the removal of
any such property, and shall apply the proceeds of such sale as follows: first,
to the cost and expense of such sale, including reasonable attorneys' fees and
costs for services rendered; second, to the payment of the cost of or charges
for storing any such property; third, to the payment of any other sums of money
which may then or thereafter be due to Landlord from Occupant under any of the
terms hereof; and fourth, the balance, if any, to Occupant.

 

(c)Occupant accepts the Premises in their “AS IS/WHEREAS” condition as of the
commencement of the Occupancy Period. Landlord shall have no obligation to
Occupant in respect of any Tenant Improvements, allowances or other rights as
may exist in favor of Tenant under the Lease, save and except only the right of
Occupant to occupy the Premises under the terms of this Letter Agreement.

 

3.Representations and Warranties of Occupant. LXL Corp represents and warrants
to the Landlord that, as of the date hereof:

 

(a)the Shares are duly authorized and shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances with respect to the
issuance thereof.

 



4

 

 

(b)LXL Corp represents and warrants that each of LXL Corp and LXL Media is (i)
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted, (ii) not in violation or default of any of the provisions of its
respective articles of incorporation, bylaws or other organizational or charter
documents, and (iii) duly qualified to conduct business and is in good standing
as a foreign corporation or other entity in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of this
Letter Agreement, or (ii) a material adverse effect on LXL Media’s ability to
issue the Shares as provided herein.

 

(c)LXL Media represents and warrants that it has the requisite power and
authority to enter into and perform its obligations under this Letter Agreement
and to issue the Shares in accordance with the terms hereof. LXL Corp.
represents and warrants that it has the requisite power and authority to enter
into and perform its obligations under this Letter Agreement. The execution and
delivery of this Letter Agreement by LXL Corp. and LXL Media, and the
consummation by LXL Media and LXL Corp. of their respective transactions
contemplated hereby have been duly authorized by LXL Media’s board of directors
and if required, by LXL Corp.’s board of directors and (other than any other
filings as may be required by any state or federal securities agencies no
further filing, consent or authorization is required by LXL Media, its boards of
directors or its stockholders or other governing body to issue the Shares. This
Letter Agreement has been duly executed and delivered by each of LXL Media and
LXL Corp., and when the Letter Agreement is duly executed by Landlord, shall
constitute the legal, valid and binding respective obligations of each of LXL
Media and LXL Corp. enforceable against LXL Media and LXL Corp., as applicable,
in accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

 

(d)LXL Media represents and warrants that the Common stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and LXL Media has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has LXL Media
received any notification that the U.S. Securities and Exchange Commission is
contemplating terminating such registration. LXL Media has not, in the twelve
(12) months preceding the date hereof, received notice from its principal
trading market to the effect that LXL Media is not in compliance with the
listing or maintenance requirements of the principal trading market. LXL Media
is and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.

 



5

 

 

(e)The Shares are not subject to any Rule 144 holding period or other holding
period, and the Shares are not subject to any restrictions which would impair
the transfer agent’s ability to effect a sale by Holder of the Shares at any
time after the date on which the TA Instructions are provided to the Transfer
Agent. The Shares are not required to bear any legend restricting further
transfer (or any similar restriction in book-entry positions of the Landlord) of
the Shares.

 

4.Covenants of Landlord. In connection with and as a condition of the issuance
of the Shares, as of the date hereof Landlord makes the representations and
warrants to LXL Media as follows.

 

(a)Landlord agrees that Occupant does not owe Landlord any amount or any other
consideration, whether cash or equity, directly or indirectly for any period
prior to the beginning of the Occupancy Period (including, without limitation,
for any obligation of Tenant under the Lease).

 

(b)The undertakings and agreement of Landlord under this Letter Agreement are
personal to Occupant, and do not constitute any deemed performance by or on
behalf of Tenant, or cure of any Existing Default or Future Default. Landlord
expressly reserves its right to pursue any and all remedies as may exist in
favor of Landlord in respect of any Existing Default or Future Default,
provided, that Landlord agrees not to pursue any such remedies against the
Occupant. Notwithstanding the generality of the foregoing, Landlord agrees that,
so long as Occupant is not in default of any obligation of Occupant under this
Letter Agreement, Landlord agrees to allow the continued Occupancy by Occupant
of the Premises subject to the terms and conditions of this Letter Agreement.
For avoidance of doubt, Landlord shall use its best efforts to endeavor, to the
extent possible without compromising any claims Landlord may have against
Tenant, and so long as Occupant is not in default of Occupant’s obligations
under the terms of this Letter Agreement, to maintain Occupant’s Occupancy of
the Premises for the Occupancy Period.

 

5.Default by Occupant; Landlord Remedies.

 

(a)The occurrence of any of the following shall constitute a default of this
Letter Agreement by Occupant:

 

(i)Any failure by LXL Corp to pay any charge required to be paid under this
Letter Agreement when due; or

 

(ii)Any failure by LXL Media to have the Shares be available to be issued by the
Transfer Agent to Landlord per Landlord’s instructions, within 3 business days
of the date of this Agreement; or

 

(iii)The failure by Occupant to abide by or perform its obligations according to
the provisions of this Letter Agreement; or

 

(iv)Occupant's failure to cause to be released any mechanics liens filed against
the Premises or the Building on account of work undertaken by or on behalf of
Occupant, within twenty (20) days after the date the same shall have been filed
or recorded.

 



6

 

 

With respect to any default under 5(a)(i) and 5(a)(ii), LXL Corp shall have
three (3) business days from receipt of written notice to cure the default. LXL
Corp shall have five (5) business days from receipt of written notice to cure
any other default under this Section 5(a).

 

(b)Upon the occurrence of any event of default by Occupant which continues
beyond any applicable cure periods provided above, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (all of
which remedies shall be distinct, separate and cumulative), the option to pursue
any one or more of the following remedies against LXL Corp only, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

 

(i)Landlord may terminate this Letter Agreement, in which event Occupant shall
immediately surrender the Premises to Landlord, and if Occupant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in Cash Payment, enter upon and take possession of the
Premises and expel or remove Occupant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from LXL Corp the following:

 

(A)Any amount necessary to compensate Landlord for all the detriment proximately
caused by Occupant's failure to perform its obligations under this Letter
Agreement or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions; and

 

(B)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

(c)Landlord shall have the remedy described in California Civil Code Section
1951.4 Accordingly, if Landlord does not elect to terminate this Letter
Agreement on account of any default by Occupant, Landlord may, from time to
time, without terminating this Letter Agreement, enforce all of its rights and
remedies under this Letter Agreement.

 

(d)Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Clauses (i) and (ii), above, or any law or other
provision of this Letter Agreement), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Letter Agreement, or restrain or
enjoin a violation or breach of any provision hereof.

 



7

 

 

(e)No waiver by Landlord or Occupant of any of the violation or breach of any of
the terms, provisions and covenants herein contained shall be deemed or
construed to constitute a waiver of any other or later violation or breach of
the same or any other of the terms, provisions and covenants herein contained.
Forbearance by Landlord in enforcement of one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default. The acceptance of any payment hereunder by Landlord
following the occurrence of any default, whether or not known to Landlord, shall
not be deemed a waiver of any such default, except only in the payment of the
payment so accepted.

 

6.This Letter Agreement shall be binding upon and inure to the benefit of each
party and their respective successors and permitted assigns. This Letter
Agreement is personal to Occupant, and Tenant is not a third party beneficiary
of this Letter Agreement, and without limiting the generality of the foregoing,
no other person, firm, or entity (i.e., a party who is not a signatory hereto or
a permitted successor to such signatory hereto) shall have any right, power,
title, or interest by way of subrogation or otherwise, in and to the rights,
powers, titles, and provisions of this Letter Agreement. The rights of Occupant
under this Letter Agreement cannot be assigned to any person or entity without
the prior written consent of Landlord, and any purported assignment without such
consent of Landlord shall be void and of no effect.

 

7.This Letter Agreement contains the sole and entire agreement between the
parties with respect to the matters set forth herein and supersedes all other or
prior agreements or understandings between the parties with respect to such
subject matter.

 

8.This Letter Agreement shall be governed by the laws of the State of California
and shall not be amended, modified or terminated except by a written agreement
signed by the Parties. The Parties irrevocably submit to the nonexclusive
jurisdiction of the Superior Court of the State of California in and for the
County of Los Angeles, and to the nonexclusive jurisdiction of the United States
District Court for the Central District of California for the purpose of any
suit, action or other proceeding arising out of or based upon this Letter
Agreement or the subject matter hereof or in any way connected to the dealings
of any Party in connection with any of the above; and (ii) to the extent not
prohibited by applicable law, waives and agrees not to assert, by way of motion,
as a defense or otherwise, in any such proceeding brought in any of the
above-named courts, any claim that such Party is not subject personally to the
jurisdiction of such court, that such Party’s property is exempt or immune from
attachment or execution, that such proceeding is brought in an inconvenient
forum, that the venue of such proceeding is improper, or that this Letter
Agreement or the subject matter hereof may not be enforced in or by such court.

 

9.This Letter Agreement may not be amended or modified except by a writing
executed and delivered by both Landlord and Occupant.

 



8

 

 

10.This Letter Agreement and all documents to be executed in connection with the
transaction contemplated by this instrument (each, a “Document”) may be executed
in several counterparts, each of which shall be deemed an original, but all of
the counterparts together shall constitute one Document. In addition, an
electronic signature or initials (as applicable, a “Signature”), whether digital
or encrypted (including without limitation a Signature effected by DocuSign or
similar service or by any other means of electronic signature), of a party
included in such Document shall have the same force and effect as that party’s
manual, original signature. A party’s delivery of a Document, whether bearing
that party’s original signature or electronic Signature, by facsimile
transmission, or by attachment to or contained in electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a Document, will have
the same effect as that party’s physical delivery of the paper Document bearing
that party’s original signature or electronic Signature. No party shall object
to any remote acknowledgement by a licensed notary or other duly authorized
official that is otherwise legally valid under the law applicable to the
respective Document.

 

Notwithstanding the foregoing, no party shall be obligated to accept any method
of execution, including without limitation those set forth in the paragraph
above, as an original if applicable laws require that such Document have an
original signature (e.g., recorded documents in jurisdictions that do not allow
documents with electronic Signatures to be recorded).

 

[Remainder of page intentionally left blank.]

 



9

 

 

  Sincerely,       LIVEXLIVE, CORP.,   a Delaware corporation         By:  /s/
Robert Ellin   Name: Robert Ellin   Title: Chairman and CEO         MANI
BROTHERS 9200 SUNSET (DE), LLC,   a Delaware limited liability company        
By:  /s/ Joseph Mani   Name: Joseph Mani   Title: Manager

  

Agreed to and acknowledged, solely with

respect to the Shares and the Shares Payment,

this 5th day of August, 2020:

 

LIVEXLIVE MEDIA, INC.,

a Delaware corporation

 

By: /s/ Robert Ellin   Name: Robert Ellin   Title: Chairman and CEO  

 

[End of signatures.]

 



10

 

 